Per Curiam.

Whether a paper on the files of the Court shall be withdrawn, is always a matter of discretion with the Court. There are many cases in which an application for that purpose would be refused. The liability of these defendants upon the notes in question, was tried in the former suit, and upon the merits, and under circumstances favorable for the plaintiff, and it would be improper to grant him an opportunity to try the question over again. It is no answer to say that the defendants could avail themselves of the judgment in that suit, in defence to the present action.

Nonsuit to stand